Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (2015/0339314). 
Regarding Claim 1, Collins et al. (2015/0339314) discloses a method comprising:
receiving metadata associated with a content item, wherein the metadata comprises checksum data and index data (“checksum may be stored as the primary key in the index data block table’, paragraph [0056]);
determining, based on a difference between the checksum data and reference checksum data (“detect differences between a first set of data objects and a current set of data objects”; “compared to a calculated iterative checksums and safe checksums of data blocks for the current set of data objects to find differences between them”, paragraph [0121]) associated with a reference content item associated 
determining, based on the index data (“indexing”, paragraph [0078]) and reference index data associated with the reference content item (“A may reference the data”, paragraph [0078]), one or more reference segments of the reference content item that correspond to the one or more segments of the content item (“segment files in the original file system for constructing the basis index data block table”, paragraph [0071]); and 
sending, to a user device, at least the one or more reference segments of the reference content item and at least a portion of the metadata (“Client when reading virtualized content can read segments from random ranges of bytes within a number of a very large data block files”, paragraph [0190]).
Regarding Claim 2, Collins discloses the method of claim 1, wherein the index data comprises: 
a content identifier identifying the content item (“identifier…to identify the data block”, paragraph [0054]); and
a plurality of indexes, wherein each index of the plurality of indexes indicates an offset from a beginning of the content item (“index data block table”, “offset from the first byte within the file to the first byte in the data block may be stored”, paragraph [0056]; “index data block table…same offset from the start of the source file..”, paragraph [0085]).
Regarding Claim 4, Collins discloses the method of claim 1, wherein the checksum data comprises data formed using a MD5 algorithm (“MD5 checksum”, paragraph [0054]).
Regarding Claim 23, Collins discloses the method of claim 1, wherein the reference content item comprises a verified copy of the content item (“verify the data”, paragraph [0054]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, 9, 13, 14, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (2015/0339314) in view of Leppard (2010/0223495).
Regarding Claim 7, Collins essentially discloses the claimed invention but does not explicitly disclose “the method of claim 1, further comprising: determining, based on the issue, the one or more segments of the content item are damaged; and generating a repaired content item by replacing the one or more segments of the content item that are damaged with at least a portion of the reference content item.”
However, Leppard (2010/0223495) teaches that if the data segment becomes corrupt, it can be restored or replaced (paragraph [0054]) and "repair corrupt data segments", "hash to matching hash values", paragraph [0022] and "repair the corrupted data segment", paragraph [0049]).
It would have been obvious to one of ordinary skill in the art to have matched the repair data and replace the corrupt data in Collins in order to provide the proper the data segment as taught by Leppard.
Regarding Claim 8, as discussed above in the preceding rejection of Claim 1, Collins essentially discloses the claimed invention but does not explicitly disclose “generating, based on replacing the one or more segments of the stored content item that are damaged or missing with the received one or more segments of the reference content item, a repaired content item", "determining that at least a portion of the repair metadata matches at least a portion of the reference metadata" and "generating repair metadata associated with the repaired content item."

It would have been obvious to one of ordinary skill in the art to have matched the repair data and replace the corrupt data in Bai in order to provide the proper the data segment as taught by Leppard.
Regarding Claim 9, Collins discloses the method of claim 8, wherein the reference metadata comprises reference index data comprising:
	a content identifier identifying the reference content item (“identifier…to identify the data block”, paragraph [0054]);  and
a plurality of indexes, wherein each index of the plurality of indexes indicates an offset from a beginning of the reference content item (“index data block table”, “offset from the first byte within the file to the first byte in the data block may be stored”, paragraph [0056]; “index data block table…same offset from the start of the source file..”, paragraph [0085]).
Regarding Claim 13, Collins discloses the method of claim 8, wherein the checksum data comprises data formed using a MD5 algorithm (“MD5 checksum”, paragraph [0054]).
Regarding Claim 14, as discussed above, Collins essentially discloses the claimed invention but does not explicitly disclose the method of claim 8, wherein the reference metadata comprises reference checksum data and reference index data, wherein the repair metadata comprises repair index data and repair checksum data, and wherein determining that the at least the portion of the repair metadata matches the at least the portion of the reference metadata comprises determining that the repair index data matches the reference index data.

It would have been obvious to one of ordinary skill in the art to have issued the corrupt data (damaged) and matched the repair data and replace the corrupt data in Collins in order to provide the proper the data segment as taught by Leppard.
Regarding Claim 15, as discussed above, Collins essentially discloses the claimed invention but does not explicitly disclose the method of claim 8, wherein receiving one or more reference segments of the reference content item corresponding to the one or more segments of the content item that are damaged or missing comprises receiving an entire reference content item.”
However Leppard teaches the duplicate of the data segment to be restored as the entire reference of the content item (abstract).
It would have been obvious to one of ordinary skill in the art to have provided the entire copy to repair the corrupt segment in Collins in order to provide a complete data recovery as taught by Leppard.
Regarding Claim 22, as discussed above, Collins essentially discloses the claimed invention but does not explicitly disclose that the issue indicates that the one or more segments of the content item associated with the issue are damaged.
However, Leppard (2010/0223495) teaches that if the data segment becomes corrupt, it can be restored or replaced (paragraph [0054]) and "repair corrupt data segments", "hash to matching hash values", paragraph [0022] and "repair the corrupted data segment", paragraph [0049]).
It would have been obvious to one of ordinary skill in the art to have issued the corrupt data (damaged) and matched the repair data and replace the corrupt data in Collins in order to provide the proper the data segment as taught by Leppard.

Allowable subject matter
Claims 3, 5, 6, 10-12, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither disclose nor suggests the following limitations in combination with the remaining elements as disclosed in Claim 16:
storing, by a computing device, a content item; 
receiving a request for playback of the content item;
sending, to a user device, after the request for playback, metadata associated with the content item, wherein the metadata comprises checksum data and index data; receiving reference metadata associated with a reference content item;
receiving one or more reference segments of the reference content item corresponding to one or more segments of the content item that are damaged; 
generating, based on the reference metadata and based on replacing the one or more segments of the content item that are damaged with the received one or more reference segments of the reference content item, a repaired content item; and causing output of the repaired content item at the user device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152